Exhibit 10.3

 

LOGO [g49844image_001.jpg]

 

STOCK OPTION AGREEMENT

 

1. Grant. Greater Bay Bancorp, a California corporation (the “Company”), hereby
grants to «Fname» «Lname» (the “Optionee”), on «Grant_Date» (the “Grant Date”),
an option (the “Option”) to purchase a total of «Shares» shares of common stock
of the Company, at a price of «Price» per share. In all respects, the Option is
subject to the terms, conditions and restrictions of the Greater Bay Bancorp
1996 Stock Option Plan, as Amended (the “Plan”). The capitalized terms used in
this Agreement that are defined in the Plan shall have the same meanings herein
as are set forth in the Plan.

 

2. Nature of the Option. The Option is intended to qualify as an “incentive
stock option” (“ISO”) as defined in Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”) to the maximum extent allowable by law. To the
extent that all or any part of the Option does not qualify as an ISO, the Option
or such part of it shall be a Nonstatutory Option. The initially anticipated
division of the Option between ISOs and Nonstatutory Options is set forth on the
schedule attached hereto. The Company does not represent or warrant that the
Option qualifies in whole or in part as an ISO.

 

Optionee acknowledges that Optionee has been advised to consult with qualified
professionals regarding the financial and tax consequences of the Option and the
requirements necessary to receive ISO income tax treatment under Section 422 of
the Code, including, but not limited to, limitations on the amount of ISOs that
may become first exercisable in a calendar year and holding period requirements.
Optionee understands that upon exercise of the Option Optionee generally will
recognize ordinary income (in the case of the exercise of a Nonstatutory Option)
and alternative minimum taxable income (in the case of the exercise of an ISO)
in an amount equal to the excess of the then Fair Market Value of the Shares
over the Exercise Price. Optionee understands that the Company will be required
to withhold income, FICA and other payroll taxes from Optionee’s current
compensation with respect to income recognized on exercise of a Nonstatutory
Option, and that to the extent that Optionee’s current compensation is
insufficient to satisfy such withholding tax liability, the Company may require
the Optionee to make a cash payment to cover such liability as a condition of
exercise of a Nonstatutory Option. Optionee understands that any income tax
consequences described in this Agreement are subject to change as a result of
changes in the income tax laws or in the interpretation of such laws.

 

Optionee further understands that, if Optionee disposes of any Shares received
on exercise of an ISO under this Agreement within two (2) years after the Grant
Date or within one (1) year after such Shares are transferred to the Optionee,
Optionee will be treated for federal income tax purposes as having received
ordinary income at the time of such disposition in an amount generally
determined as the difference between the Exercise Price and the Fair Market
Value of the Shares on the date of exercise. Optionee further understands that,
if Optionee disposes of such Shares at any time after the expiration of such
two-year and one-year holding periods, any gain on such sale will be taxed as a
long-term capital gain. Optionee agrees to notify the Company in writing of the
disposition date, number of shares sold and selling price within 5 days after
the date of any disposition occurring within such two-year and one-year holding
periods.

 

The Company shall not be responsible for any tax liability incurred by Optionee
in the event that the Internal Revenue Service were to determine that the Option
does not qualify as an ISO for any reason.

 

Page 1 of 5



--------------------------------------------------------------------------------

3. Exercise Price. The Exercise Price is «Price» for each Share, which price is
not less than the Fair Market Value per Share on the Grant Date.

 

Optionee acknowledges, and the Company affirms, that the methodology by which
the Fair Market Value of the Shares on the Grant Date has been determined by the
Company represents a good faith attempt, as defined in the Code and regulations
thereunder, at reaching an accurate appraisal of the Fair Market Value of the
Shares on such date.

 

4. Exercise of Option. The Option shall be exercisable during its term in
accordance with the provisions of Section 6(e) of the Plan as follows:

 

(a) Right to Exercise. The Option shall become exercisable cumulatively from the
Grant Date as follows:

 

«Vest1» of Shares on «Vest1Date»

«Vest2» of Shares on «Vest2Date»

«Vest3» of Shares on «Vest3Date»

«Vest4» of Shares on «Vest4Date»

«Vest5» of Shares on «Vest5Date»

 

(b) Exercise on Change in Control. In the event that a Change in Control (as
defined in Section 2(b) of the Plan) occurs, then, pursuant to the provisions of
Section 6(e)(i) of the Plan, the entire Option shall be immediately exercisable,
subject to earlier expiration or termination of the Option in accordance with
the terms and provisions of the Plan and this Agreement. In addition, during the
15 day period prior to the effective date of a merger, consolidation or other
reorganization which would constitute a Change in Control, the Optionee shall
have the right, subject to earlier expiration or termination of the Option in
accordance with the terms and provisions of the Plan and this Agreement, to
exercise the entire Option which exercise shall be deemed effective immediately
prior to the effective date of such merger, consolidation or other
reorganization and be subject to the occurrence of such effective date.

 

(c) Minimum Exercise. The Option may not be exercised for less than 10 Shares
nor for any fractional Shares.

 

(d) Method of Exercise. The Option shall be exercisable by written notice which
shall state the election to exercise some or all of the then-exercisable portion
of the Option, and shall specify the number of Shares with respect to which the
Option is being exercised. Such written notice shall be signed by the Optionee
and shall be delivered to the Company’s Human Resources Department, or to their
designated agent, at such place and in such manner as the Company may specify
from time to time. Such written notice must be accompanied by payment in full of
the Exercise Price for the Shares being acquired and any applicable payroll
withholding taxes as specified in Section 4(d) below.

 

No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the Plan and the requirements of any stock exchange or inter-dealer quotation
system upon which the shares of the Company’s common stock may then be listed or
quoted. Assuming such compliance, the Shares shall be considered transferred to
the Optionee on the date on which the Option is exercised with respect to such
Shares. An Optionee shall have no rights as a shareholder of the Company with
respect to any such Shares until and unless there is issued a stock certificate
to the Optionee for such Shares or the Shares are otherwise transferred to the
Optionee.

 

Page 2 of 5



--------------------------------------------------------------------------------

In the event that a portion of the Option does not qualify as an ISO as a result
of application of Section 422(d) of the Code, the Optionee may designate to the
Company in writing at the time of the exercise of the Option whether and to what
extent the Optionee is exercising an ISO portion of the Option if any, or a
Nonstatutory Option portion. In default of timely receipt of such written
designation by the Company, the Optionee shall be deemed to exercise the ISO
portion of the Option first until such portion is fully exercised and then the
Nonstatutory Option portion. The Company shall use its best efforts and
reasonable discretion in administering this provision and shall incur no
liability to the Optionee or any other person as a result of so acting in such
administration.

 

(e) Method of Payment. The entire Exercise Price of Shares issued under the
Option shall be payable in cash or by certified check, official bank check, or
the equivalent thereof acceptable to the Company at the time when such Shares
are purchased. The Company may accept payment by personal check conditioned upon
such personal check being paid by the financial institution on which it is
drawn. Such payment also shall include the amount of any payroll withholding tax
obligations that may arise in connection with the exercise, as determined by the
Company. In addition, payment may be made in any of the following forms:

 

(1) Surrender of Stock. Payment of all of the Exercise Price and any payroll
withholding taxes may be made with Shares that have already been owned by the
Optionee or Optionee’s representative for more than 6 months and which are
surrendered to the Company in good form for transfer. Such Shares shall be
valued at their Fair Market Value on the date when the new Shares are purchased
pursuant to exercise of the Option.

 

(2) Exercise/Sale. Payment may be made by the delivery (on a form prescribed by
the Company) of an irrevocable direction to a securities broker approved by the
Company to sell such Shares and to deliver all or a part of the sales proceeds
to the Company in payment of the Exercise Price and any payroll withholding
taxes.

 

(3) Exercise/Pledge. Payment may be made by the delivery (on a form prescribed
by the Company) of an irrevocable direction to pledge Shares to a securities
broker or lender approved by the Company, as security for a loan, and to deliver
all or part of the loan proceeds to the Company in payment of all or part of the
Exercise Price and any withholding taxes.

 

(4) Shares Withheld to Pay Withholding Taxes. Subject to any rules and
procedures established by the Company, Optionee may elect to pay any payroll
withholding taxes attributable to the exercise of a Nonstatutory Option (but not
the Exercise Price itself) by requesting the Company to retain from the total
number of Shares as to which the Option is exercised that number of Shares
having a Fair Market Value on the date of exercise equal to such payroll
withholding taxes. If the Optionee is subject to Section 16 of the Securities
Exchange Act of 1934, as amended, the Optionee’s election must be made in
compliance with such Act.

 

(f) Termination of Service. In the event that the Optionee’s Service terminates:

 

(i) As a result of such Optionee’s death or Total and Permanent Disability, the
term of the Option shall expire twelve (12) months after the date of such death
or the date of employment termination by reason of Total and Permanent
Disability, but not later than the expiration date specified in Section 5 below.

 

(ii) As a result of termination by the Company for cause, the term of the Option
shall expire thirty days after the Company’s notice of, or advice of such
termination is provided to the Employee, but not later than the original
expiration date specified in this Agreement. For purposes of this

 

Page 3 of 5



--------------------------------------------------------------------------------

Paragraph (ii), “cause” shall mean an act of embezzlement, disclosure of any
Company secrets or confidential information of the Company, the inducement of
any client or customer of the Company to break any contract with the Company, or
the inducement of any principal for whom the Company acts as agent to terminate
such agency relationship, the engagement of any conduct which constitutes unfair
competition with the Company, the removal of Optionee from office by a court or
bank regulatory agency, any other intentional misconduct by Optionee adversely
affecting the business of the Company or affairs of the Company or such other
similar acts which the Committee in its discretion may determine to constitute
cause for termination of Optionee’s Service. As used in this Paragraph (ii),
Company includes Subsidiaries of the Company.

 

(iii) As a result of termination for any reason other than Total and Permanent
Disability, death or cause, the term of the Option shall expire three (3) months
after such termination, but in no event later than the original expiration date
specified in Section 5 below.

 

Neither the Plan nor this Agreement shall be deemed to give an Optionee any
right to remain an Employee of the Company or any Subsidiary. The Company and
its Subsidiaries reserve the right to terminate the service of any Employee at
any time, with or without cause, subject to applicable laws and the terms of any
written employment, consulting or similar agreement.

 

5. Term of Option. Subject to earlier termination as provided in the Plan and
this Agreement, the Option shall terminate ten (10) years from the Grant Date of
the Option, and may be exercised during such term only in accordance with the
Plan and the terms of this Agreement.

 

6. Non-Transferability of Option. No Options under this Agreement shall or may
be assigned, transferred, sold, exchanged, encumbered, pledged or otherwise
hypothecated or disposed of by the Optionee except by will, by the laws of
descent and distribution or by written beneficiary designation, and may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
the Option shall be binding upon the executors, administrators, heirs and
successors of the Optionee.

 

7. Adjustment of Shares. In the event of a subdivision of the outstanding Stock,
a declaration of a dividend payable in Shares, a declaration of a dividend
payable in a form other than Shares in an amount that has a material effect on
the value of Shares, a combination or consolidation of the outstanding shares of
Stock (by reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Company shall make
appropriate adjustments in the number of Shares covered by the Option and in the
Exercise Price of the Option.

 

In the event that the Company is a party to a merger, consolidation, or other
reorganization, the Option shall be subject to the agreement of merger,
consolidation, or reorganization. Subject to the provisions of Section 4(b) of
this Agreement and Section 6(e)(i) of the Plan, which provide that the entire
Option shall be immediately exercisable in the event of a Change in Control, the
agreement of merger or reorganization may provide, without limitation, (i) for
the assumption of all outstanding options (including the Option) by the
surviving corporation or its parent or (ii) for the continuation of all
outstanding options (including the Option) by the Company (if the Company is a
surviving corporation), or (iii) for cancellation of the Option upon payment of
a cash settlement equal to the difference between the amount to be paid per
Share under the agreement of merger or reorganization and the Exercise Price, or
(iv) for the acceleration of the exercisability of the Option followed by the
cancellation of any of the Option not exercised, in all cases without the
Optionee’s consent. In a situation described in clause (iv) of this paragraph,
cancellation shall not occur until after the acceleration is effective and
Optionee has been notified of such acceleration and has had reasonable
opportunity to exercise the Option.

 

Page 4 of 5



--------------------------------------------------------------------------------

Except as provided in this Section, Optionee shall have no rights by reason of
any subdivision or consolidation of shares of stock of any class, the payment of
any dividend or any other increase or decrease in the number of shares of stock
of any class. Any issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to the Option. The grant of the Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

 

8. Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors,
assigns and legal representatives.

 

GREATER BAY BANCORP By:  

 

--------------------------------------------------------------------------------

   

Peggy Hiraoka, Executive Vice President

Human Resources

 

Optionee acknowledges and represents that Optionee is familiar with the terms
and provisions of this Agreement and hereby accepts same subject to all the
terms and provisions hereof. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
or its duly appointed Committee upon any questions arising under the Plan.

 

Dated:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        Optionee Signature         Optionee Social Security Number: «SSN»

 

Page 5 of 5